Johnson, C. J. It is contended by the appellant that the circuit court erred in rendering judgment against him when he had not been legally served with process. To- recognize the force of this objection at the present stage of the proceeding, admitting, it to be well founded in fact, would be to permit the party pleading to retrace his steps, and thereby to invert the whole order of pleading as prescribed and settled by the wisdom and experience of ages. If he desired, to question the sufficiency of the service, he should have moved to that effect in apt time and before' interposing his plea in abatement of the writ. By pleading in abatement of the writ, he has admitted the legal sufficiency of the service, and that the court has rightfully acquired jurisdiction of his person. It is also contended that there is error in the judgment upon the plea. The plea denies the sufficiency of the affidavit. We have carefully compared the affidavit with the section of the statute upon which it is founded-, and believe it to be a substantial compliance with it. Rev. Stat. chap. 126, sec. 4. Judgment affirmed,